Citation Nr: 0610782	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of $2,862.30 
in VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to June 1976.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran. In essence, the 
following sequence is required: There must be a decision by 
the RO; the veteran must express timely disagreement with the 
decision; VA must respond by explaining the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).

As noted in the Board's March 2005 decision, there was some 
confusion over what issues the veteran was appealing.  The 
matter came before the Board on appeal from an October 2002 
decision by the Committee on Waivers and Compromises 
(Committee) of the North Little Rock, Arkansas RO.  A notice 
of disagreement was received in October 2002, a statement of 
the case was issued in December 2002, and a substantive 
appeal was received in December 2002.  While the veteran did 
chose to testify regarding the waiver issue at the hearing 
held before the Board in October 2004, he had not withdrawn 
this issue.  Consequently, the Board addressed the claim in 
March 2005.

During the course of this appeal, an April 2004 rating 
action, in part, denied service connection for diabetes 
mellitus, hypertension, chronic psychiatric disorders 
including post-traumatic stress disorder (PTSD), depression 
and paranoid schizophrenia.  The RO also denied an increased 
rating for scarring in the left supraorbital area.  The 
veteran noted his disagreement in May 2004.

At a hearing held before the undersigned in October 2004, the 
veteran withdrew the issues regarding service connection for 
diabetes mellitus, hypertension and PTSD.

The Board took testimony regarding the issues of entitlement 
to service connection for chronic psychiatric disorders, 
including depression and schizophrenia, and entitlement to a 
compensable rating for scarring in the left supraorbital area 
as a convenience to the veteran so he would not be required 
to return to the RO to provide testimony before the Board at 
a later date.

In March 2005, the issues regarding an increased rating for 
scarring and service connection for chronic psychiatric 
disorders including depression and schizophrenia were 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 

In March 2005, the Board denied the claim of entitlement to 
waiver of recovery of overpayment of $2,862.30 in VA pension 
benefits.  The veteran appealed this issue to the U.S. Court 
of Appeals for Veterans Claims (Court).

The Board must note that based on a May 2005 statement it 
appears the veteran may be raising additional issues.

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims.  In any event, no other issue is before the 
Board at this time. 

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.





REMAND

In a joint motion of November 2005, granted by the Court in 
December 2005, the parties vacated the Board's decision in 
light of the veteran's request for a hearing on the issue of 
entitlement to waiver of recovery of overpayment of $2,862.30 
in VA pension benefits.  The veteran first requested this 
hearing in July 2004.  The Court ordered that the veteran's 
request for a hearing should be obeyed.  The Board's March 
2005 decision was vacated solely on the basis that a hearing 
should be held on the waiver issue by the Board. 

However, in light of the veteran's request for a hearing in 
July 2004, a hearing was held before the Board in October 
2004.  A copy of the transcript of this hearing is contained 
within the veteran's claims file and was before the Court.  
At the time of the hearing, neither the veteran nor his 
representative raised this issue of waiver of recovery of 
overpayment of $2,862.30 in VA pension benefits.  
Notwithstanding, as noted above, while the veteran could have 
testified regarding the issue of waiver, the veteran chose 
not to.  As he had not withdrawn the claim, the Board 
addressed this issue in the March 2005 decision.

It is important for the Court, the parties of the joint 
motion, the veteran, and his representative to understand 
that the two issues addressed by the veteran at his hearing 
before the Board in October 2004 (entitlement to service 
connection for chronic psychiatric disorders, including 
depression and schizophrenia, and entitlement to a 
compensable rating for scarring in the left supraorbital 
area), were not before the Board in March 2005.

The sole reason the issues of entitlement to service 
connection for chronic psychiatric disorders, including 
depression and schizophrenia, and entitlement to a 
compensable rating for scarring in the left supraorbital area 
were remanded by the Board in March 2005 was to meet the 
requirements of the Court in Manlincon v. West, 12 Vet. App. 
238 (1999).  As noted in March 2005 by the Board, an April 
2004 rating action, in part, denied service connection for 
chronic psychiatric disorders including depression and 
paranoid schizophrenia.  The RO also denied an increased 
rating for scarring in the left supraorbital area.  The 
veteran noted his disagreement in May 2004.  Thereafter, the 
veteran testified at a hearing held before the undersigned in 
October 2004.  A statement of the case on either issue has 
yet to be issued by the RO and therefore neither issue is 
before the Board at this time.  Notwithstanding, the Court 
has held that an unprocessed NOD should be remanded, rather 
than referred, to the RO.  See Manlincon.  These issues are 
not before the Board at this time and were not the reason the 
undersigned traveled to Arkansas to hold a hearing with the 
veteran. 

Based on the above, in light of the fact that the veteran 
withdrew other issues before the Board at the time of his 
hearing, the only reason the undersigned traveled to North 
Little Rock, Arkansas, was to hear testimony on the issue of 
entitlement to waiver of recovery of overpayment of $2,862.30 
in VA pension benefits.  

At the time of the hearing, at his own choosing, the veteran 
did not testify regarding the issue that the undersigned had 
traveled hundreds of miles to hear.  While it is the 
veteran's right not to testify on any given issue, such 
actions place the entire basis for the Court's order in this 
case into very unclear focus.     

In any event, the Court's order must be obeyed.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before the Board in No. Little 
Rock, Arkansas, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



